DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/11/2021.

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. See rejection below with different interpretation the references.

    PNG
    media_image1.png
    278
    559
    media_image1.png
    Greyscale

In response pages 6-9 of the remarks filed 08/11/2021 by the applicant, element 71 is a substrate in the current rejection.
In response page 10 of the remarks filed 08/11/2021 by the applicant, element 112 is now considered as first film.


    PNG
    media_image2.png
    266
    444
    media_image2.png
    Greyscale

It is argued by the applicant that “Applicant respectfully disagrees. FIG. 1 C of Shikina does not illustrate the plurality of light emitting elements 100 being formed on a substrate 10. Instead, FIG. 1 C of Shikina illustrates and explicitly states that the plurality of light emitting elements 100 are formed on the underlying layer 11 having a protruding shape, and the underlying layer 11 is formed on the substrate 10. (See Shikina at paragraph [0020], emphasis added.)  
Examiner is not persuaded because, 100 is on 11 and 11 on 10 therefore, 100 is on 10.

    PNG
    media_image3.png
    640
    517
    media_image3.png
    Greyscale

In response to applicant argument against claim 11 rejection, fig. 4 of Shikina discloses an embodiment have such shape as claimed, and forming other layers on top of fig. 4 of Shkina would result in shape as claimed. It is an obvious shape.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a plurality of light emitting elements” in line 3, and then recites “the light emitting elements” in line 6 is unclear and indifferent if  “the light emitting elements” is a subset of the “a plurality of light emitting elements” or is the set of “a plurality of light emitting elements” because if “a plurality of light emitting elements” is 1-n elements where in 1000, and then “a plurality of light emitting elements” can be any number from 2-1000. As such it is unclear and indefinite.
Claims 1 and 13 reciting “laminated on” is unclear and indefinite as because laminate means, using BRI, to unite (layers of material) by an adhesive or other means. As such this can me laminate on top or laminate on bottom. As such the claims are unclear and indefinite. Note “on” is defined as so as to be attached to or unified with – see https://www.dictionary.com/browse/on and https://www.merriam-webster.com/dictionary/on defines “on” as used as a function word to indicate the location of something, and laminate mean to unite (layers of material) by an adhesive or other means - https://www.merriam-webster.com/dictionary/laminate .
Claim 20 recites “laminated in this order” is unclear and indefinite as relative to what point of reference is “this order” be taken, this order relative to what layer?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakata et al. 20140306241.


    PNG
    media_image4.png
    561
    1135
    media_image4.png
    Greyscale

Regarding claims 1 and 13, fig. 1 of Hirakata discloses an electronic device comprising a display device that performs display (display of 100) on a basis of an image signal (that signal which produce image 100), 
the display device comprising/including a plurality of light emitting elements (see fig. 3 showing a plurality of elements 30, each element 30 having a light-emitting layer 113 which is a light emitting element) formed on a substrate 71, and
a first film 112 laminated on the plurality of light emitting elements 113, 
wherein a convex portion (portion of convex shape in starting in 22 and the shape extends to 111, 113 and 112) protruding upward exists in a partial region (see partial region because some regions within 31 are protruding upward) of a light emitting region (region of 31/130 for light 100) of the light emitting elements, and 



    PNG
    media_image5.png
    497
    1121
    media_image5.png
    Greyscale

Regarding claim 2, fig. 1 of Hirakata discloses wherein a second film (104 a thin sheet of any material - https://www.dictionary.com/browse/film - par [0070] - a space 104 between the substrate 71 and the substrate 72 is preferably filled with an inert gas such as a nitrogen gas or an argon gas) formed by a material having a smaller refractive index than a refractive index of the first film is laminated right above the first film. 

Regarding claim 3, fig. 1 of Hirakata discloses wherein the light emitting region is a plain surface (see portion of 113 on top of 123 and 124) except for a region where the convex portion is provided. 

Regarding claim 4, fig. 1 of Hirakata discloses wherein the convex portion includes at least an insulator (par [0054] - the insulating layer 122 is preferably formed using a photosensitive resin material that is easy to process (e.g., photopolymer, photosensitive acrylic, or photosensitive polyimide)) that is the same as a pixel definition film (par [0061] - the insulating layer 123 and the insulating layer 124 are 

Regarding claim 5, fig. 1 of Hirakata discloses wherein a via (for electrical connection of TFT to 111) that electrically connects a lower layer electrode 111 (111 is a lower electrode of 113 because it provide electrical connection) of the light emitting element and a further lower layer circuit (source and drain electrode) exists in a lower layer 122 of the convex portion. 

Regarding claim 6, fig. 1 of Hirakata wherein a color filter layer 182/182/181 exists in an upper layer of the first film 112 (note the above exist because of layer 112). 

Regarding claim 8, fig. 1 of Hirakata discloses wherein a plurality of the convex portions exists in the light emitting region (130 of 113) of one of the light emitting elements (of one 113 within 130). 

Regarding claim 12, par [0041] of Hirakata discloses wherein the display device is an organic EL display device. 



    PNG
    media_image6.png
    607
    1154
    media_image6.png
    Greyscale


Regarding claims 1 and 7, fig. 1 of Hirakata (as shown above) discloses an electronic device comprising a display device that performs display (display of 100) on a basis of an image signal (that signal which produce image 100), 
the display device including a plurality of light emitting elements (see fig. 3 showing a plurality of elements 30, each element 30 having a light-emitting layer 113 which is a light emitting element) formed on a substrate 71, and
a first film 112 laminated on the plurality of light emitting elements 113, 
wherein a convex portion (portion of convex shape in starting in 22 and extends to 111,113 and 112) protruding upward exists in a partial region of a light emitting region of the light emitting elements, and 
an upper surface of the first film has a substantially spherical convex shape corresponding to the convex portion (see bottom of par [0089]), and fig. 1 of Hirakata discloses wherein the convex portion is .

Claims 1, 3, 7, 9-10, 12-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikina et al. 20120305950.

    PNG
    media_image7.png
    549
    583
    media_image7.png
    Greyscale


Regarding claims 1, 9 and 13, fig. 1 of Shikina disclose an electronic device comprising 
a display device that performs display on a basis of an image signal, 
the display device including a display device comprising/including 
a plurality of light emitting elements 100 formed on a substrate 10; and 

wherein a convex portion protruding upward exists in a partial region of a light emitting region S of the light emitting elements 100, and 
an upper surface of the first film 15 has a substantially spherical convex shape corresponding to the convex portion, 
wherein a shape of the convex portion in a case of being viewed from above is substantially circular (fig. 1B).

Regarding claim 3, fig. 1C of Shikina discloses wherein the light emitting region is a plain surface (see portion over 30) except for a region where the convex portion is provided. 

Regarding claim 7, fig. 1C of Shikina discloses discloses wherein the convex portion is a single convex portion, and wherein the convex portion is the only one that exists in the light emitting region of one of the light emitting elements.

Regarding claim 10, par [0025] of Shikina discloses that the height is preferably in the range of 1.0 to 15 .mu.m and more preferably in the range of 2.0 to 10 .mu.m. Note twice the height is diameter of the convex portion and therefore, diameter is 2 to 30.mu.m which meets the limitation of wherein a diameter of the convex portion that is substantially circular in a case of being viewed from above is about 0.15 .mu.m to about 2.0 .mu.m. 

Regarding claim 12, par [0020] of Shikina discloses wherein the display device is an organic EL display device. 



Regarding claim 20, fig. 1C of Shikina discloses wherein each of the plurality of light emitting elements includes a first electrode 14, an organic layer 13, and a second electrode 12 that are laminated in this order (relative to layer 15), and wherein a portion of the first film 15 is in direct contact with the first electrode 14 of the plurality of light emitting elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shikina.
Regarding claim 11, fig. 1C of Shikina wherein a shape of the convex portion in a case of being viewed from above is not polygon. 

    PNG
    media_image3.png
    640
    517
    media_image3.png
    Greyscale

However, fig. 4 of Shikina discloses an embodiment have such shape as claimed, and forming other layers on top of fig. 4 of Shkina would result in shape as claimed.
Therefore, it would have been obvious to form a device of Shikina comprising wherein a shape of the convex portion in a case of being viewed from above is polygon because in reality the shape is not exactly circular as do processing technology such printing technology, the shape is not always circular and would some type of polygon.
are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Claims 9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakata.
Regarding claims 9 and 11, Hirakata does not disclose wherein a shape of the convex portion in a case of being viewed from above is substantially circular/wherein a shape of the convex portion in a case of being viewed from above is not polygon. 
However, it would have been obvious to form a device of Hirakata comprising wherein a shape of the convex portion in a case of being viewed from above is substantially circular/wherein a shape of the convex portion in a case of being viewed from above is polygon in order to obtain a desired light out pattern.
Although the Hirakata device does not teach the exact shape as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829